                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


MADALEINE MULREY,

       Plaintiff,

     v.                                                 Case No. 21-CV-603

WISCONSIN OFFICE OF LAWYER REGULATION
and JAMES EVENSON,

      Defendants.


              DECISION AND ORDER ON DEFENDANTS’
   MOTION TO DISMISS COMPLAINT AND PLAINTIFF’S MOTION FOR TRO


       Madaleine Mulrey sues the Wisconsin Office of Lawyer Regulation (“OLR”) and

OLR referee James Evenson for allegedly violating her rights under Title II of the

Americans with Disabilities Act of 1990 (“ADA”) during her ongoing state attorney

disciplinary proceedings. (Compl., Docket # 1.) Mulrey seeks both injunctive relief and

monetary damages. (Id.) Mulrey has also filed a motion for a temporary restraining order

(“TRO”) enjoining further action in those proceedings. (Docket # 15.)

       As to Mulrey’s claim for injunctive relief under the ADA, the defendants move to

dismiss Mulrey’s complaint based on the Younger v. Harris, 401 U.S. 37 (1971) doctrine of

abstention. Additionally, they move to dismiss Mulrey’s ADA claim seeking monetary relief

on the grounds that the OLR is immune from damages under the Eleventh Amendment and

Evenson is immune from suit under SCR 21.19 and quasi-judicial immunity. (Docket # 11.)

For the reasons explained below, defendants’ motion to dismiss is granted in part and

denied in part. As to Mulrey’s request for injunctive relief, the ADA claim is dismissed and




          Case 2:21-cv-00603-NJ Filed 08/13/21 Page 1 of 13 Document 19
the request for a TRO is denied. However, as to Mulrey’s request for monetary damages,

the motion is denied and the case is stayed pending the outcome of her state proceedings.

                                      BACKGROUND

        Mulrey is an attorney licensed to practice in the State of Wisconsin. (Compl. ¶ 4.)

She alleges disability under the ADA due to post-traumatic stress disorder (“PTSD”). (Id. ¶

6.) Mulrey alleges that from 2017-2018, she shared a house with fellow attorney Anthony

Delyea and in 2017, Mulrey became a witness against Delyea in a family court matter. (Id. ¶

11.) As a result, Delyea allegedly became increasingly hostile to her and in 2018, became

extremely abusive, sabotaging two cases in which he represented Mulrey, and terrorizing

her until she first abandoned her home office and then was ultimately forced to flee the

state. (Id.)

        On January 3, 2018, Kyle Herman hired Mulrey to represent him regarding two

municipal citations he had received. (Id. ¶ 17.) Mulrey met with the assistant city attorney

who offered to hold the case open and dismiss or amend the charges after a year of good

behavior. (Id.) Mulrey encouraged Herman to accept the offer. (Id.) However, in May and

June 2018, Mulrey missed two court appearances in Herman’s case, leading to a default

judgment being issued on June 28, 2018. (Id. ¶ 18.) Mulrey alleges that the missed court

appearances were due to traumas she experienced within 24 hours of the hearings. (Id.)

Although Mulrey alleges that she made multiple attempts to reopen the matter, in February

2019, Herman learned that the case had not been reopened and discharged Mulrey. (Id. ¶

21.) Mulrey sent Herman her final bill. (Id.)

        On February 11, 2019, Herman filed an OLR complaint against Mulrey for allegedly

mishandling his case. (Id. ¶ 29.) Around March 1, 2019, Mulrey’s case was assigned to



                                          2
           Case 2:21-cv-00603-NJ Filed 08/13/21 Page 2 of 13 Document 19
Jonathan Zeisser for intake, and Zeisser requested Mulrey respond to the grievance by

March 15, 2019. (Id. ¶ 30.) Mulrey requested and received a short extension to respond and

explained her defense to Herman’s allegations. (Id. ¶ 32.)

       On April 16, 2019, Kenneth Broderick was assigned as the OLR investigator. (Id. ¶

33.) Broderick sought additional information from Mulrey, giving her until May 16 to

further respond. (Id.) On May 13, 2019, Mulrey called the OLR and asked for an extension,

which was granted until May 31. (Id.) On June 3, 2019, Mulrey called and again asked for

additional time, stating that she lacked reliable internet access. (Id. ¶ 34.) Mulrey was given

until June 17 to respond. (Id.)

       Up to this point, Mulrey states that her extension requests did not mention her

alleged PTSD; however, she alleges that her failure to inform the OLR was because she was

avoiding recollecting her trauma so as not to trigger her PTSD symptoms. (Id. ¶ 35.)

Although Mulrey composed a 29-page response and attempted to email it on June 17, she

later learned that the OLR never received it because the email had been conserved in her

Gmail outbox. (Id. ¶ 36.)

       Sometime between June 17 and 24, 2019, Mulrey alleges that she called the OLR

and discussed with Broderick how, in order to respond to the OLR allegations, she was

forced to recall traumatic events. (Id. ¶ 37.) On June 24, 2019, Mulrey alleges that Broderick

emailed her seeking a response by July 5, 2019 and threatening to invoke suspension of her

law license for noncompliance. (Id. ¶ 39.) On June 26, Mulrey left Broderick a voicemail

stating that she had received the letter but was having computer difficulties, and promised to

mail a hard copy or thumb drive with her response. (Id.)




                                        3
         Case 2:21-cv-00603-NJ Filed 08/13/21 Page 3 of 13 Document 19
       In late June or early July 2019, Mulrey had oral surgery. (Id. ¶ 40.) Although she

alleges that she mailed her response on July 1, 2019, the OLR did not receive it. (Id.) On

July 23, 2019, the OLR filed a motion with the Wisconsin Supreme Court to issue an order

to show cause as to why Mulrey’s law license should not be temporarily suspended for

noncompliance with the investigation. (Id. ¶ 41.) The order was granted on July 25 and sent

to Mulrey, but was returned as undeliverable on August 5, 2019. (Id.)

       On August 6, 2019, Mulrey emailed Broderick her 29-page response to the grievance.

(Id. ¶ 42.) Following her response, the OLR sought to withdraw its motion to the supreme

court and the matter was dismissed. (Id. ¶ 43.) On January 3, 2020, Broderick issued and

sent Mulrey a preliminary staff investigative report, finding that she violated several rules

applicable to attorneys. (Id. ¶ 44.) Mulrey was given until January 17, 2020 to respond and

on January 14, she contacted Broderick asking for an additional 30 days. (Id. ¶ 45.)

Broderick agreed to extend her deadline by two weeks. (Id.) Mulrey again requested more

time on February 3, citing the effects of a back injury from May 2018. (Id. ¶¶ 45–46.) This

extension request was denied. (Id.) On February 17, 2020, Broderick sent Mulrey a “consent

private reprimand offer” and gave her ten days to respond. (Id. ¶ 47.)

       In March 2020, due to the ongoing Covid-19 pandemic, all matters related to the

Herman grievance slowed. (Id. ¶ 52.) On April 7, 2020, Mulrey emailed Broderick

requesting more time, this time specifically citing the ADA and stating that more time to

respond would be a sufficient accommodation for her alleged disability. (Id. ¶ 53.) Broderick

responded, but allegedly failed to respond to the accommodation request. (Id. ¶ 54.) Over

the next six months, the case was presented to the Preliminary Review Committee, who




                                        4
         Case 2:21-cv-00603-NJ Filed 08/13/21 Page 4 of 13 Document 19
found cause to proceed. (Id. ¶ 55.) Mulrey was again offered a consensual reprimand in July

2020, but rejected it. (Id.)

       Kim Kluck was assigned to litigate this matter for the OLR. (Id. ¶ 56.) On October 8,

2020, the OLR filed its complaint against Mulrey in the Wisconsin Supreme Court and

Mulrey was personally served on December 23, 2020. (Id.) Evenson was appointed as

referee on January 12, 2021, the same day an answer was due. (Id.) On January 22, 2021,

Mulrey emailed Kluck asking for more time as an ADA accommodation. (Id. ¶ 57.) Kluck

stated that she would not object to the timeliness of Mulrey’s answer if she provided it

within the next 25 days; however, the OLR would not consider any further requests for

additional time. (Id. ¶ 58.) Mulrey could, however, request more time directly from

Evenson. (Id.)

       On February 9, 2021, Mulrey alleges that she repeated her request for more time as

an ADA accommodation to Evenson, and Evenson continued the matter to March 2, 2021.

(Id. ¶ 59.) On February 25, 2021, Kluck filed a motion for default judgment against Mulrey

for failing to submit an answer. (Id. ¶ 60.) On March 1, 2021, Mulrey made another request

for an accommodation from both Evenson and Kluck. (Id. ¶ 61.) On March 2, Evenson

responded by asking Mulrey to supply by March 18, 2021 any documentation she wished to

be considered at a hearing on default judgment (but did not specifically address the ADA

issue). (Id. ¶ 62.) The hearing was continued and the document deadline extended to March

23, 2021, at which time Mulrey submitted the only document she had, an “extremely terse

year-old document . . . stating her need for ‘extra time to complete tasks’” and explaining

why she did not have more documentation regarding her medical condition. (Id. ¶ 63.)




                                         5
          Case 2:21-cv-00603-NJ Filed 08/13/21 Page 5 of 13 Document 19
       On May 10, 2021, Evenson found Mulrey in default and indicated that he would

send his report and recommendation to the Wisconsin Supreme Court “soon.” (Id. ¶ 64.)

The next day, Mulrey sought reconsideration and asked for an additional 20 days to support

the motion. (Id. ¶ 66.) Mulrey was granted the extension and allowed to submit her

materials by June 2, 2021. (Pl.’s Mot. for Temporary Restraining Order ¶ 3, Docket # 15.)

The court received briefs, held a hearing on the matter, and requested additional briefs, due

August 6, 2021. (Id.) As of the date of this decision, Evenson has yet to rule on the motion

for reconsideration. (Id. ¶ 4.)

                                    APPLICABLE RULE

       The defendants move to dismiss Mulrey’s complaint based on two separate

doctrines. As to her ADA claim seeking injunctive relief, they move for dismissal based on

the ongoing state attorney disciplinary proceedings pursuant to the abstention principle of

Younger v. Harris, 401 U.S. 37 (1971). However, as to her ADA claim seeking monetary

relief, they move for dismissal based on sovereign and quasi-judicial immunity.

       A motion to dismiss based on an abstention doctrine raises the question of whether a

court should exercise subject matter jurisdiction. Miller Brewing Co. v. ACE U.S. Holdings, Inc.,

391 F. Supp. 2d 735, 739 (E.D. Wis. 2005). In reviewing a Rule 12(b)(1) motion, I look both

to the allegations in the complaint and to other materials relating to the exercise of

jurisdiction. Id. Thus, I may look to Mulrey’s filings accompanying her motion for a TRO,

as well as the allegations in the complaint, without converting the motion into one for

summary judgment. Id. I must take the plaintiff’s allegations as true and draw all reasonable

inferences from them in the light most favorable to the plaintiff. Id.




                                         6
          Case 2:21-cv-00603-NJ Filed 08/13/21 Page 6 of 13 Document 19
       A motion to dismiss based on sovereign immunity, however, is properly brought

pursuant to Rule 12(b)(6) for failure to state a claim. See Meyers v. Oneida Tribe of Indians of

Wisconsin, 836 F.3d 818, 822 (7th Cir. 2016) (“[T]his circuit has clearly held that the

question of sovereign immunity is not a jurisdictional one.”); Freeman v. Univ. of Illinois at

Chicago, No. 17 C 1776, 2018 WL 701282, at *2 (N.D. Ill. Jan. 29, 2018) (“The court

initially notes that a motion to dismiss based on sovereign immunity should be brought

pursuant to Rule 12(b)(6) rather than Rule 12(b)(1).”) To survive a Rule 12(b)(6) motion to

dismiss, a plaintiff must satisfy Rule 8(a) by providing a “short and plain statement of the

claim showing that the pleader is entitled to relief. . . in order to give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 545 (2007) (quoting Conley vs. Gibson, 355 U.S. 41, 47 (1957)).

Additionally, the allegations must suggest that the plaintiff is entitled to relief beyond the

speculative level. E.E.O.C. v. Concentra Health Services, Inc., 496 F.3d 773, 777 (7th Cir. 2007).

The Court must construe the complaint “in the light most favorable to the plaintiff, taking as

true all well-pleaded factual allegations and making all possible inferences from those

allegations in his or her favor.” Lee v. City of Chicago, 330 F.3d 456, 459 (7th Cir. 2003).

                                          ANALYSIS

       1.      The Younger Abstention Doctrine

       Again, the defendants move to dismiss Mulrey’s ADA claim seeking injunctive relief

pursuant to the Younger abstention doctrine. In Younger, the Supreme Court articulated the

general principle that “Congress has, subject to few exceptions, manifested a desire to

permit state courts to try state cases free from interference by federal courts.” 401 U.S. at 43.

The United States Supreme Court has emphasized that “Younger . . . and its progeny



                                           7
            Case 2:21-cv-00603-NJ Filed 08/13/21 Page 7 of 13 Document 19
espouse a strong federal policy against federal court interference with pending state judicial

proceedings absent extraordinary circumstances.” Middlesex Cty. Ethics Comm. v. Garden State

Bar Ass’n, 457 U.S. 423, 431 (1982). In Middlesex, the Supreme Court explained that under

the Younger doctrine, a district court must abstain from enjoining ongoing state proceedings

that: “(1) are judicial in nature, (2) implicate important state interests, and (3) offer an

adequate opportunity for review of constitutional claims, (4) so long as no extraordinary

circumstances exist which would make abstention inappropriate.” Parejko v. Dunn Circuit

Court, 209 F. App’x 545, 546 (7th Cir. 2006) (citing Middlesex Cty. Ethics Comm., 547 U.S. at

437). Also in Middlesex, the Supreme Court specifically found that the Younger abstention

doctrine applies to state attorney disciplinary proceedings. 457 U.S. 433–35. The Court

stated that:

       The importance of the state interest in the pending state judicial proceedings
       and in the federal case calls Younger abstention into play. So long as the
       constitutional claims of respondents can be determined in the state
       proceedings and so long as there is no showing of bad faith, harassment, or
       some other extraordinary circumstance that would make abstention
       inappropriate, the federal courts should abstain.

Id. at 435.

       Mulrey’s principal argument against abstention is that she does not challenge the

entire attorney disciplinary system as a whole, but only seeks to require enforcement of her

rights under the ADA, an “un-Younger- like” situation. (Pl.’s Resp. Br. at 7, Docket # 17.)

But it is not necessary for one to challenge the foundation of the state system as a whole to

invoke Younger. The Supreme Court has already determined that Younger applies to state

attorney disciplinary proceedings. As such, Younger clearly applies to this situation.

       Thus, I must abstain under Younger unless an exception applies making abstention

inappropriate. Mulrey argues that she lacks an appropriate forum to address her ADA


                                         8
          Case 2:21-cv-00603-NJ Filed 08/13/21 Page 8 of 13 Document 19
claims because she made multiple requests for accommodations with the OLR and it

repeatedly failed to engage in the ADA’s interactive process. (Id. at 8.) I disagree. Both

parties have briefed the issue of Mulrey’s ADA claim before the OLR in her motion for

reconsideration of Evenson’s decision on the default judgment. (Docket # 17-3.) Evenson

has not yet decided this motion and even after he issues his report and recommendation to

the Wisconsin Supreme Court, Mulrey is free to file an appeal. SCR 22.17(1). Thus,

Younger’s underlying principles of comity, equity, and federalism counsel me to abstain from

exercising jurisdiction over Mulrey’s ADA claim seeking injunctive relief.

        2.      Sovereign and Quasi-Judicial Immunity Defenses

        The defendants further move to dismiss Mulrey’s ADA claim seeking money

damages on the grounds that the OLR has sovereign immunity under the Eleventh

Amendment and Evenson is immune from suit under SCR 21.19 and through quasi-judicial

immunity.1 (Docket # 11 at 13–18.) Mulrey argues that immunity does not apply in this

situation; thus, given her claim for monetary relief, it would be improper to dismiss the

entire case. (Docket # 17 at 4.)

        It is true that “in the context of the Younger abstention doctrine—staying the case,

rather than an all-out dismissal of a claim, is the proper disposition where a plaintiff seeks

compensatory damages. This is because the plaintiff cannot obtain money damages as part

of the ongoing state court action.” J.B. v. Woodard, 997 F.3d 714, 724–25 (7th Cir. 2021).

“When a federal court is deciding whether Younger abstention is appropriate in a particular

1
 Mulrey argues that because the defendants argued Eleventh Amendment immunity only as to the OLR and
not to Evenson (to who they argue quasi-judicial immunity), that the defendants waived a defense of Eleventh
Amendment immunity as to Evenson. (Docket # 17.) Defendants argue that they mistakenly believed that
Mulrey sued Evenson only in his personal, rather than official, capacity, but intends to argue Eleventh
Amendment immunity as to both defendants. (Docket # 18 at 4 n.1.) I do not find Evenson waived his
Eleventh Amendment immunity defense. As Evenson states, he can raise the defense in a motion for judgment
on the pleadings after an answer is filed. (Id.)


                                            9
             Case 2:21-cv-00603-NJ Filed 08/13/21 Page 9 of 13 Document 19
case, it must determine that both the relief sought and the ongoing state proceedings warrant

the application of the Younger principle.” Am. Fed’n of State, Cty. & Mun. Emps. v. Tristano,

898 F.2d 1302, 1305 (7th Cir. 1990) (emphasis in original).

       Thus, whether I dismiss the case without prejudice or stay the case pending

resolution of Mulrey’s underlying state attorney disciplinary proceedings depends on the

defendants’ claims for sovereign immunity. The parties dispute the applicable controlling

law. Mulrey contends the sovereign immunity defense falls under Tennessee v. Lane, 541 U.S.

509 (2004), whereas the defendants argue United States v. Georgia, 546 U.S. 151 (2006)

controls.

       In Lane, the plaintiffs filed suit against the State of Tennessee and several counties

alleging violations of Title II of the ADA. Both plaintiffs were paraplegics who used

wheelchairs for mobility and alleged they were denied access to the courts when compelled

to appear on the second floor of a courthouse lacking an elevator. The State moved to

dismiss on the ground suit was barred by the Eleventh Amendment. The Supreme Court

held that “Title II, as it applies to the class of cases implicating the fundamental right of

access to the courts, constitutes a valid exercise of Congress’ § 5 authority to enforce the

guarantees of the Fourteenth Amendment,” 541 U.S. at 533–34, and thus sovereign

immunity was abrogated in that situation.

       In Georgia, the plaintiff, also a paraplegic, sued the State of Georgia under Title II of

the ADA, challenging the conditions of confinement in a Georgia prison. The State

defendants moved to dismiss plaintiff’s Title II claim for money damages on sovereign

immunity grounds. The Supreme Court concluded that Title II abrogates state sovereign




                                           10
            Case 2:21-cv-00603-NJ Filed 08/13/21 Page 10 of 13 Document 19
immunity for conduct in which the State violates the Fourteenth Amendment. 546 U.S. at

159. Thus, in assessing a plaintiff’s complaint, the court must determine:

       (1) which aspects of the State’s alleged conduct violated Title II; (2) to what
       extent such misconduct also violated the Fourteenth Amendment; and (3)
       insofar as such misconduct violated Title II but did not violate the Fourteenth
       Amendment, whether Congress’s purported abrogation of sovereign
       immunity as to that class of conduct is nevertheless valid.

Id. The defendants argue that Lane is inapposite because Mulrey does not claim lack of

access to the courts. They further argue that they are immune under Georgia because Mulrey

does not allege violations of the Fourteenth Amendment. (Docket # 11 at 13–17.)

       I agree that Mulrey’s complaint, in its current form, does not allege lack of access to

the state attorney disciplinary process and she concedes that she “has not attempted to state

a Fourteenth Amendment claim here, and thus probably fell well short of pleading

standards for such claims, but she likely could have done so.” (Docket # 17 at 13.)

However, the Seventh Circuit instructs that when a plaintiff’s complaint is dismissed under

Rule 12(b)(6), the general rule is to give at least one opportunity to amend the complaint

before the entire action is dismissed. Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago &

Nw. Indiana, 786 F.3d 510, 519 (7th Cir. 2015). The court has stated that unless “it is certain

from the face of the complaint that any amendment would be futile or otherwise

unwarranted, the district court should grant leave to amend after granting a motion to

dismiss.” Id. (emphasis in original). Because I do not find that it is certain that any

amendment would be futile, I will not dismiss the entire action. Rather, I will stay the action

pending the outcome of the state attorney disciplinary proceedings. After the conclusion of

those proceedings, Mulrey will be allowed to amend her complaint regarding her ADA

claim for money damages.



                                        11
         Case 2:21-cv-00603-NJ Filed 08/13/21 Page 11 of 13 Document 19
                                        CONCLUSION

       Mulrey is the subject of ongoing state attorney disciplinary proceedings. She alleges

that the OLR and Evenson have violated her rights under the ADA by failing to engage in

the interactive process regarding her request for an accommodation for her alleged PTSD

and requests both injunctive relief and money damages. Because Mulrey has raised and is

currently litigating her ADA request before the state courts, I find, pursuant to Younger, that

abstention is appropriate and will not enjoin the state attorney disciplinary proceedings.

However, as Mulrey also seeks compensatory damages under the ADA, relief not available

through those state proceedings, I will stay Mulrey’s disability discrimination claim pending

conclusion of her state court proceedings.

       The case will be administratively closed. Mulrey is ordered to notify the Court within

twenty (20) days of the conclusion of the state court proceedings so that her ADA claim for

compensatory damages may be reinstated. Failure to timely notify the Court will result in

dismissal of the action for failure to prosecute.

                                             ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion to

dismiss (Docket # 10) is GRANTED IN PART AND DENIED IN PART. As to Mulrey’s

claim for disability discrimination under the ADA requesting equitable relief, the claim is

dismissed. However, as to her claim for disability discrimination under the ADA requesting

monetary relief, the claim is stayed pending resolution of her underlying state proceedings.

       IT IS FURTHER ORDERED that Mulrey’s motion for a TRO (Docket # 15) is

DENIED.




                                        12
         Case 2:21-cv-00603-NJ Filed 08/13/21 Page 12 of 13 Document 19
       IT IS FURTHER ORDERED that this case be administratively closed pending

resolution of the underlying state attorney disciplinary proceedings. Mulrey is ordered to

notify the Court within twenty (20) days of the conclusion of the state court proceedings so

that her ADA claim for compensatory damages may be reinstated. Failure to timely notify

the Court will result in dismissal of the action for failure to prosecute.

       IT IS FURTHER ORDERED that the status conference set for August 24, 2021 is

REMOVED from the calendar.



       Dated at Milwaukee, Wisconsin this 13th day of August, 2021.



                                                     BY THE COURT
                                                               RT
                                                               RT



                                                     _____________
                                                     _______________
                                                     NANCY JOSEP
                                                              JOSEPH
                                                                   EPPH
                                                     United States Magistrate Judge




                                        13
         Case 2:21-cv-00603-NJ Filed 08/13/21 Page 13 of 13 Document 19
